   14-03998-NPO Dkt 82 Filed 07/02/19 Entered 07/02/19 07:37:12 Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT FOR
                            THE SOUTHERN DISTRICT OF MISSISSIPPI

IN THE MATTER OF:                                                                 CHAPTER 13 NO.:

GEORGIA ANN DONERSON                                                              14 – 03998 – NPO



                             TRUSTEE’S RESPONSE TO MOTION FOR
                          PERMISSION TO APPLY INSURANCE PROCEEDS

        COMES NOW Trustee, Harold J. Barkley, Jr., and filed his Response to the Trustee’s Response to

Motion for Permission to Apply Insurance Proceeds [DK #79]; and in support thereof would most

respectfully show unto this Honorable Court as follows:

        1.      That, the gross insurance proceeds should be delivered to the Trustee for disbursements.

        2.      That, any disbursements made to creditors as payments under the confirmed Chapter 13

Plan are subject to the Trustee’s statutory percentage fee.

        3.      Other grounds to be shown at a hearing hereon.

        WHEREFORE, PREMISES CONSIDERED, Trustee prays that this Response be received and filed,

and at a hearing hereon this Honorable Court will enter its Order sustaining Trustee’s Response, and for

such other, further and general relief to which the Trustee and this bankruptcy estate may be entitled.

        Dated: July      2       , 2019
                                                  Respectfully submitted,

                                                  /s/Harold J. Barkley, Jr.
                                                  HAROLD J. BARKLEY, JR. – MSB #2008
                                                  CHAPTER 13 TRUSTEE
                                                  POST OFFICE BOX 4476
                                                  JACKSON, MS 39296-4476
                                                  PHONE: 601/362-6161
                                                  FAX: 601/362-8826
                                                  E-MAIL: HJB@HBARKLEY13.COM
   14-03998-NPO Dkt 82 Filed 07/02/19 Entered 07/02/19 07:37:12 Page 2 of 2




                                           CERTIFICATE

        I, Harold J. Barkley, Jr., Trustee do hereby certify that I have this date mailed a true and correct
copy of the foregoing pleading to the following parties by United States Mail, postage prepaid or by ECF
Filing Notification:

Office of the U. S. Trustee
Ustpregion05.ja.ecf@usdoj.gov

Hon. Edwin Woods, Jr.
lwilkinson@bondnbotes.com

Georgia Ann Donerson
122 Alfred Drive
Vicksburg, MS 39180


Dated: July     2        , 2019

                                                  /s/Harold J. Barkley, Jr.
                                                  HAROLD J. BARKLEY, JR.
